Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The examiner thanks the applicant for the amendments to the claims. The objection under this heading has been withdrawn. However, it appears the amendments introduce a duplication of text.
Claim(s) 1-9 are objected to because of the following informalities:  
In Claim(s) 1-9, reference characters are used in the claims for the corresponding elements in the detailed description and the drawings.  While the applicant is able to enclose these reference characters in parentheses, it is the examiner’s recommendation that the applicant may want to remove the reference characters to avoid any confusion with reference to the claimed elements.  See MPEP 608.01 (m) titled “Form of Claims”.
Appropriate correction is required.
		
	Claim Interpretation
The definition for “mounted” is as broad as “to set on something that elevates”, “to attach to a support”, and “to arrange or assemble for use or display” (Merriam-Webster. (n.d.). Mount. In Merriam-Webster.com dictionary. Retrieved November 4, 2022, from https://www.merriam-webster.com/dictionary/mount). Because MORO teaches a heater 64 “attached to and under” protrusions 81/87, the claim limitation in Claim 1 is met.
35 U.S.C § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The examiner would like to direct the applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim(s) 1 Line(s) 4, the limitation “ a vacuum providing unit providing negative pressure" will be read as "a compressor” as is supported by the specification (Paragraph(s) 0035-0036).  Likewise, the recitations in reference to the “vacuum providing unit” will be treated similarly. 
In Claim(s) 8 Line(s) 5-6, the limitation “the vacuum table control unit is arranged" will be read as a controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 2-9 recite the limitation "a table system" in Claims 2-9 Line(s) 1.  This appears to refer back to “a table system” in Claim 1. It is unclear if the applicant is introducing a new table system or if the applicant is referring to a portion of the table system. For examination purposes, the limitation will be read “the table system” throughout Claims 2-9.
Claim(s) 4 is rejected because the limitations for the following claims are vague and indefinite because they are ambiguous and unclear to a skilled artisan; therefore, the following limitations do not clearly and precisely define the metes and bounds of the claimed invention.  See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”.
In Claim 4 Line(s) 2-3, the limitation “the negative pressure to the first and second table top to be under 7 bar” is vague and indefinite because one of ordinary skill in the art is not able to establish the scope of the claim limitation.  This is not an issue of breadth because it is unclear how the applicant is providing a vacuum (i.e. “negative pressure”) between 1 and 7 bar. Instead, this limitation rises to the level of indefiniteness because a vacuum can have an absolute pressure between 0 and 1 bar.  For the purpose of examination, the limitation will read as “to be under 1 bar”, because it is not possible to have a vacuum between 1 and 7 bar. The pressure of air at sea level is 1 bar; therefore, to truly have a vacuum it can only be less than 1 bar.  Please see Sensor One Page(s) 2 Paragraph(s) 2“Measuring vacuum with negative gauge or absolute ranges” (of record). 
Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C § 103 as being unpatentable over MORO (US-20080171131-A1), hereinafter referred to as MORO, in view of COSTELLO (US-20020017916-A1), hereinafter referred to as COSTELLO.
Regarding Claim 1, MORO teaches a table system for an additive manufacturing machinery for plastic components (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.),
the table system comprising a table top (MORO, protrusions 81, Figure(s) 7A-7B),
a table top support structure (MORO, see the stage 92, spindle 92b, driving mechanism 95, and wafer fork 25A, and cutouts 92a, Paragraph(s) 0100) arranged to support table top (see the stage 92, spindle 92b, driving mechanism 95, and wafer fork 25A, and cutouts 92a, Paragraph(s) 0100), 
a heater mounted (MORO, see where the thermal plate 61 is under the protrusions 81 and 87, Figure(s) 7a and Paragraph(s) 0068) to and under the table top (MORO, see where the thermal plate 61… contains inside a heater 64, Paragraph(s) 0068) configured to heat the table (MORO, the thermal plate 61 is capable of heating the protrusions 81 and 87 because the protrusions are in thermal contact with thermal plate 61, Figure(s) 7A-7B) , and
a vacuum providing unit (MORO, vacuum pump, Paragraph(s) 0006; and suction amount adjusting portions, Paragraph(s) 0020; “the suction portion is configured to include suction amount adjustment portions corresponding to the two or more regions so as to independently control suction amounts from the two or more regions in accordance with the information”, Claim 6.) providing negative pressure to the table top configured to hold at least one intermediate layer (MORO, W, Figure(s) 7A-7B) against the table top (MORO, “a substrate warpage measurement unit that measures warpage of the substrate so as to generate information indicating at least warpage direction of the substrate”, Claim 6 and Figure(s) 7A-7B. The suction portion is capable of holding W against the table top.).
wherein the table top is divided into a first (MORO, “the suction portion is configured to include suction amount adjustment portions corresponding to the two or more regions so as to independently control suction amounts from the two or more regions in accordance with the information”, Claim 6; thus, there is a first table top sub part.)  and a second table top sub part (MORO, “the suction portion is configured to include suction amount adjustment portions corresponding to the two or more regions so as to independently control suction amounts from the two or more regions in accordance with the information”, Claim 6; thus, there is a second table top sub part.), and
the at least one intermediate layer is to be provided onto the table top (MORO, The limitation “at least one intermediate layer” is  immaterial to patentability. See MPEP 2115. Please see where the  the wafer W may become warped and this is made flat through vacuum and heat, Paragraph(s) 0069), and
the vacuum providing unit is arranged to control the negative pressure provided to the first and the second table top sub part so that the negative pressure provided to the first table top sub part is controlled independently of the pressure provided to the second table top sub part (MORO, see where the portions corresponding to different regions include suction with suction amount adjusting portions corresponding to two or more regions so as to independently control suction amounts from the two or more regions, Paragraph(s) 0020). 
While MORO teaches a thermal plate 61 with a heater 64 with heating elements 64a-64c, however, MORO is silent to a heating mat in particular. 
COSTELLO teaches that a “thin film heater” can be used as a heater in the art of heated and vacuumed surfaces, Paragraph(s) 0006. 
MORO discloses the claimed invention except for the heating mat. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a heating mat, or a thin film heater, since it has been held that a mere substitution to yield predictable results is a product of ordinary skill and common sense. One would have been motivated to use a heating mat as a heater for the purpose of heating (COSTELLO, see where the a thin film heater can be used as a heater, Paragraph(s) 0006). 

Regarding Claim 2, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system,
comprising at least one intermediate layer (MORO, The examiner considers the limitation “at least one intermediate layer” to be immaterial to patentability. See MPEP 2115. However, please see where the table system (please see the Claim Objection, above) is intended to repair a bowed or slightly warped wafer W, Paragraph(s) 0069),
wherein the at least one intermediate layer comprises at least one plastic print substrate (MORO, The examiner considers the limitation “at least one intermediate layer comprises at least one plastic print substrate” to be immaterial to patentability. See MPEP 2115. However, see wafer W, Paragraph(s) 0069.),
wherein the at least one plastic print substrate resembles the plastic to be printed upon the plastic print substrate (MORO, The examiner considers the limitation “at least one intermediate layer resembles the plastic to be printed upon the plastic print substrate” to be immaterial to patentability. See MPEP 2115. The examiner considers that the apparatus treats a semiconductor wafer, or a substrate, which is commonly plastic. Even though MORO is silent to “plastic” the apparatus as described is capable of repairing warped plastic much like that of the immediate application.), 

Regarding Claim 3, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system,
wherein the vacuum providing unit comprises a switch operable by an operator for manually switching on and off the pressure to the first and the second table top sub part (MORO, The examiner considers that because the thermal plate has an electric power source 70, MORO likely teaches a power source. However, the examiner takes OFFICIAL NOTICE that it is common that there is a power source providing electricity to vacuumed tables. Please see ULTRASOURCE). 

Regarding Claim 4, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system,
wherein the vacuum providing unit is arranged to control the negative pressure to the first and the second table top to be under 7 bar (MORO, The examiner considers that because a vacuum is formed to adhere the wafer W to the surface, Paragraph(s) 0092, and these are controlled by a vacuum pump with suction holes 83 and valves 85a-c, Paragraph(s) 0071, that the limitation is met because a vacuum is between 0 and 1 bar absolute.). 

Regarding Claim 6, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system,
wherein the heating mat comprises a first and a second heating mat mounted to the table top for heating the table top (MORO, see where the step of heating includes independently controlling two or more gap regions in accordance with the information, Claim 15; and see where there is a heat exchange portion for heating the wafer W, Paragraph(s) 0068),
wherein the table top is divided into a first and a second table top heating zone (MORO, see where the heater 64 is divided into plural zones and the temperature in each zone may be independently controlled, Paragraph(s) 0068),
wherein the first table top heating zone corresponds to the first table top sub part and the second table top heating zone corresponds to the second table top sub part (MORO, The examiner considers that the heating zones as pictured in Figure(s) 7B, 13A-C, 14, 15A, 15B are intended to apply heat to the table top surface, Paragraph(s) 0068), and
wherein the first heating mat is arranged to heat the first table top heating zone and the second heating (MORO, see where the heater 64 is divided into plural zones and the temperature in each zone may be independently controlled, Paragraph(s) 0068).

Regarding Claim 7, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system; however, MORO is silent to a temperature sensor with temperature data to monitor the sensor as well as the following limitations:
wherein the table system  comprises at least one temperature sensor connected to the table top,
wherein the at least one temperature sensor is arranged to collect temperature data from the table top, and
wherein the table system is arranged to receive the temperature data and to control the temperature of the heating 
COSTELLO teaches a heated, vacuum surface table (abstract) as well as the following limitations:
wherein the table system  comprises at least one temperature sensor connected to the table top (MORO, see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017),
wherein the at least one temperature sensor is arranged to collect temperature data from the table top (MORO, see where the temperature sensor monitors the temperature to generate a signal and the controller controls the heater to control the temperature at the surface, Paragraph(s) 0017), and
wherein the table system is arranged to receive the temperature data and to control the temperature of the heating (MORO, see where the signal is correlated to the temperature at the location of the sensor, Paragraph(s) 0017). 
MORO and COSTELLO are analogous in the field of heated and vacuumed tables to prevent warping (Paragraph(s) 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify MORO'(s) heater 61 with COSTELLO'(s) controller, multiple sensors, signal, temperature monitoring, and user interface, because when heaters are electrical, this is used to control the temperature and communication of the system (COSTELLO, Paragraph(s) 0017).

Regarding Claim 8, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system; however, MORO is silent to a temperature sensor with temperature data to monitor the sensor as well as the following limitations:
wherein the temperature sensor comprises a first and a second temperature sensor,
wherein the first temperature sensor is connected to the first table top heating zone for collecting temperature data, and
wherein the second temperature sensor is connected to the second table top heating zone for collecting temperature data, and
wherein the vacuum table control unit is arranged to receive the temperature data and to control the temperature of the first and second heating 
COSTELLO teaches a heated, vacuum surface table (abstract) as well as the following limitations:
wherein the temperature sensor comprises a first and a second temperature sensor (COSTELLO, Paragraph(s) 0017),
wherein the first temperature sensor is connected to the first table top heating zone for collecting temperature data (COSTELLO, see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017), and
wherein the second temperature sensor is connected to the second table top heating zone for collecting temperature data (COSTELLO, see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017), and
wherein the vacuum table control unit is arranged to receive the temperature data and to control the temperature of the first and second heating (COSTELLO, see where there are first and second temperature sensors configured to monitor the temperature at the top surface of the chuck and the bottom surface of the chuck, Paragraph(s) 0017). 
For further analysis, please see the rejection for Claim 7.
Regarding Claim 9, MORO and COSTELLO teach the (Please see the 35 U.S.C. § 112(b) rejection, above.) table system,
wherein the table system comprises at least one motor (MORO, see the driving mechanism 95 can rotate and vertically move the spindle 92b, Figure(s) 11a and Paragraph(s) 0100),
wherein the vacuum table control unit is arranged to control the at least one motor for altering the height of the table top support structure and the table top (MORO, see the controlling portion 10 is attached to the substrate processing apparatus, Paragraph(s) 0073 and Figure(s) 6) . 
Allowable Subject Matter
Claim 5 is allowed. The prior art does not teach or suggest the “plurality of support rods connects the at least one support beam to the table top”.
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.
Applicant’s Remark:
Moro does not teach or suggest a heating mat mounted to and under the table top and configured to heat the table top. 
Examiner’s Response:
Moro’s heaters were modified with Costello’s thin heater films as a simple substitution for the the limitation requiring a “heating mat”. Moro’s heaters are mounted i.e. “attached to” the protrusions 81/87. The heaters 64A-64C are under the protrusions 81/87. Please see Figure(s) 7A-7B of Moro. 
Because the applicant added the limitation “to hold at least one intermediate layer flat against the table top” this required the table top to be the protrusions 81/87, as the limitation now requires physical contact. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a heating mat directly mounted to and under the table top and configured to heat the table top) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHAPMAN (US-20220001613-A1) teaches a heated platen with a vacuum system (Paragraph(s) 0014 and abstract).
NAWARE (US-20160096326-A1) teaches a heated platen with temperature zones (abstract). 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743